Citation Nr: 0300385	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-operative 
residuals of bilateral cataracts.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to 
February 1969.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1999 by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In March 2001, 
the Board remanded this case in order to obtain additional 
evidence.  The case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Bilateral cataracts are not shown in service.

2.  The manifestation of bilateral cataracts many years 
following the veteran's separation from service are not 
shown to be related to that service, nor are they shown to 
be a residual of inservice head trauma.


CONCLUSION OF LAW

Bilateral cataracts were not incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no issue as 
to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate a claim for service connection for bilateral 
eye cataracts, by a statement of the case and several 
supplemental statements of the case.  In particular, these 
statements advised him as to what evidence was needed to 
establish entitlement to service connection for cataracts, 
and the applicable statutory and regulatory criteria.  (It 
is noted that the supplemental statement of the case 
issued in December 2001 set forth these criteria, and 
evaluated the veteran's claim, under the provisions of, 
and in accordance with, the VCAA).  In addition, he was 
notified of evidentiary criteria, and the means by which 
his case could be developed and his responsibilities 
therein, by means of letters from the RO in March 2001 and 
December 2001.  VA's duty to notify has been fulfilled.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
This duty has been satisfied.  In particular, it is noted 
that records of all treatment cited by the veteran have 
been sought by VA, that this case was remanded by the 
Board so that additional evidence could be developed, and 
that he was accorded a VA examination pursuant to that 
remand.  

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).  For the showing of 
chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Moreover, service connection connotes many factors, but 
basically it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

In the instant case, the veteran's service medical records 
are devoid of any evidence of an eye disorder, to include 
cataracts.  The report of his separation medical 
examination, dated in February 1969, shows that his eyes 
were clinically evaluated as normal, and that distant 
vision was recorded as 20/20 for each eye.  Field of 
vision was shown to be normal.  

The medical evidence first indicates the presence of 
bilateral cataracts in approximately 1997; a private 
medical record dated in December 1997 notes complaints by 
the veteran of blurry vision.  Medical records dated 
thereafter show that the veteran's vision problems were 
subsequently diagnosed as bilateral cataracts, which were 
surgically removed.  

The veteran contends that the manifestation of his 
bilateral cataracts in 1997 was related to his active 
service, and in particular to head trauma he incurred 
during service; he avers that an inservice injury to his 
head later precipitated his cataracts, and that these 
cataracts were in essence residuals of that head trauma.  
See 38 C.F.R. § 3.303(d) (2002).  It is noted that he did 
incur an inservice head injury of some nature, as 
reflected by the fact that service connection has been 
established for residuals of a shell fragment wound of the 
right cheek and eyebrow area.  No injury to the eyes 
themselves was reported.  

A private physician, in an undated statement, noted that, 
while the veteran was "rather young for cataract 
formation, past injuries to the head can elicit early 
cataract formation."  The report of a November 2001 VA 
examination, conducted pursuant to a Board request for an 
opinion as to whether the veteran's bilateral cataracts 
were etiologically related to his shell fragment head 
wounds, indicates remarks by the examiner that "[h]ead 
wound can predispose eyes to cataract formation.  It is, 
however, difficult to draw a direct connection to the 
cataract formation and trauma that occurred nearly 30 
years prior to the reported formation of the cataracts."  
The examiner also noted that he was unable to examine the 
cataracts, which had been surgically removed the previous 
year.

The evidence in support of the veteran's contention that 
his bilateral cataracts were the product of inservice head 
trauma, in that the formation of these cataracts arose 
from the same incident in which he incurred shrapnel 
wounds of the face, consists of two medical statements 
that at best can be described as conjecture.  While these 
statements both note that head injury can result in 
cataract formation, and while the private physician also 
noted that the veteran was "rather young" to have had 
cataracts, neither physician in any manner specifically 
connects the veteran's inservice head injury to his post-
service cataracts.  There is no medical evidence in which 
it is found that there is such a connection; in the 
absence of such evidence, it cannot be concluded that the 
veteran's bilateral cataracts are due to his service, or 
any incident or event therein.  

It must also be noted that, while the veteran is qualified 
to discuss the particulars of his inservice injury, he has 
not demonstrated that he has the medical expertise or 
training that would render him competent to proffer 
medical conclusions, such as a conclusion that his 
bilateral cataracts were the product of his inservice head 
trauma.  See Grottviet v. Brown, 5 Vet. App. 91 (1993); 
see also Moray v. Brown, 5 Vet. App. 211 (1993), and 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, 
his contentions are no more than unsupported conjecture, 
and have no probative value.  Likewise, while his head 
injury was the product of combat, the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) are not applicable, in 
that the question before VA is not whether bilateral 
cataracts were incurred during service, in which case the 
veteran's statements would be probative, but rather 
whether the post-service manifestation of those cataracts 
was due to an inservice incident, which is not a question 
of observation or reporting (as contemplated by 
38 U.S.C.A. § 1154), but rather one of medical causation.

In brief, the medical evidence does not demonstrate that 
bilateral cataracts were incurred in service, or that the 
post-service manifestation of that disorder was related to 
such service or to any event that occurred in service.  
The Board must therefore conclude that the preponderance 
of the evidence is against the veteran's claim, which 
accordingly must be denied.


ORDER

Service connection for post-operative residuals of 
bilateral cataracts is denied.




		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

